 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   COLIN M. RANDOLPH,                               Case No. 1:16-cv-01528-DAD-EPG (PC)
 9                 Plaintiff,                         ORDER DENYING PLAINTIFF’S
                                                      MOTION FOR ATTENDANCE OF
10          v.                                        WITNESSES AND FOR APPOINTMENT
                                                      OF PRO BONO COUNSEL
11   R. LOZOVOY,
                                                      (ECF NOS. 73 & 76)
12                 Defendant.
13

14     I.    BACKGROUND
15           Colin Randolph (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
16   with this civil rights action filed pursuant to 42 U.S.C. § 1983. This action is proceeding on
17   Plaintiff’s First Amended Complaint on his claim against defendant Lozovoy for deliberate
18   indifference to serious medical needs in violation of the Eighth Amendment. (ECF Nos. 14 &
19   57).
20           On November 25, 2019, Plaintiff filed a motion for attendance of witnesses and for
21   appointment of pro bono counsel. (ECF No. 73). On December 9, 2019, Plaintiff filed a
22   supplement. (ECF No. 76). On December 11, 2019, Defendant filed his opposition to the
23   motion. (ECF No. 78). Plaintiff’s motion is now before the Court.
24    II.    MOTION FOR ATTENDANCE OF WITNESSES
25           In Plaintiff’s motion, Plaintiff requests the attendance of two witnesses, Dr. Chen and
26   Inmate Lawrence Bell. For the reasons that follow, Plaintiff’s motion will be denied.
27               1. Plaintiff’s Request for the Attendance of Dr. Chen
28           As the Court informed Plaintiff, “[i]f a prospective witness is not incarcerated, and he or
                                                      1
 1   she refuses to testify voluntarily, the witness must be served with a subpoena. Fed. R. Civ. P.
 2   45. In addition, the party seeking the witness’s presence must tender an appropriate sum of
 3   money for the witness. Id. In the case of an unincarcerated witness, the appropriate sum of
 4   money is the daily witness fee of $40.00 plus the witness’s travel expenses. 28 U.S.C. § 1821.”
 5   (ECF No. 29, pgs. 9-10). “Because no statute authorizes the use of public funds for these
 6   expenses in civil cases, the tendering of witness fees and travel expenses is required even if
 7   Plaintiff was granted leave to proceed in forma pauperis.” (Id. at 10).
 8           Plaintiff has stated that he cannot provide the required witness fee and travel expenses.
 9   (ECF No. 76, p. 2). Accordingly, the Court will not direct the United States Marshals Service
10   to serve a subpoena on Dr. Chen, and Plaintiff’s request for the attendance of Dr. Chen will be
11   denied. The Court notes that nothing in this order prevents Plaintiff from securing the
12   voluntary attendance of Dr. Chen.
13                2. Plaintiff’s Request for the Attendance of Inmate Lawrence Bell
14           On February 9, 2018, the Court issued a scheduling order. (ECF No. 29). In the
15   scheduling order, the Court explained the procedures for obtaining the attendance of witnesses,
16   and gave the parties until September 3, 2019, to file motions for the attendance of incarcerated
17   witnesses. (Id. at 7-10). On September 25, 2019, the Court extended the deadline to October
18   17, 2019. (ECF No. 58, p. 2). On October 9, 2019, the Court extended the deadline to
19   November 11, 2019. (ECF No. 62, pgs. 2-3). It appears that Plaintiff’s motion for the
20   attendance of inmate Lawrence Bell was mailed to the Court on November 19, 2019. (ECF No.
21   73, p. 4).
22           Plaintiff explains that his motion was not timely filed because he “did not realize, know
23   or suspect that a deadline existed beyond the pretrial statement that he met. In addition,
24   Plaintiff literally in March lost all his legal property and informed the Court of this. Plaintiff
25   requested that Court send him a scheduling order. Upon receipt it didn’t state there was a
26   deadline but that of November 4, 2019 at which time Plaintiff’s pretrial statement was due….”
27           Defendant is correct that Plaintiff did not adequately explain why his motion was not
28   timely filed. Plaintiff does not dispute that he received a copy of the Court’s scheduling order,

                                                      2
 1   which described the procedures for obtaining the attendance of incarcerated witnesses, and set a
 2   deadline for the filing of motions for the attendance of incarcerated witnesses. Plaintiff also
 3   does not dispute that he received the orders granting extensions of this deadline.
 4            It is true that Plaintiff informed the Court that he did not have access to his legal
 5   property, and that he requested a copy of the scheduling order. However, Plaintiff’s request for
 6   a copy of the scheduling order was granted (ECF No. 62), and Plaintiff was served with a copy
 7   of the scheduling order. As described above, not only did the scheduling order provide a
 8   deadline for parties to file motions for the attendance of incarcerated witnesses, it also
 9   described the procedures for obtaining the attendance of incarcerated witnesses. Moreover, in
10   granting Plaintiff’s request for a copy of the scheduling order, the Court also extended
11   Plaintiff’s deadline to file a motion for the attendance of incarcerated witnesses. Despite
12   receiving the procedures for obtaining the attendance of incarcerated witnesses and an
13   extension of time to do so, Plaintiff did not timely file his motion.
14            As Plaintiff did not timely file his motion for the attendance of Lawrence Bell, and as
15   he failed to show excusable neglect for the late filing (or even good cause for an extension of
16   time), Plaintiff’s motion for the attendance of Lawrence Bell will be denied.1
17   III.     MOTION FOR APPOINTMENT OF PRO BONO COUNSEL
18            Plaintiff asks for appointment of pro bono counsel (or co-counsel) because “Plaintiff
19   and the Court can benefit from a skilled and knowledgeble [sic] person cross[-]examining
20   witnesses and presenting evidence,” because “Plaintiff has no previous experience in trying a
21   case,” and because “at this time [Plaintiff] is poorly following along with what is required.
22   (ECF No. 76, p. 2).
23            Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
24   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d
25
              1
                While not dispositive to the Court’s analysis, the Court notes that Lawrence Bell is not a necessary
26   witness. Plaintiff does not allege that Lawrence Bell witnessed the medical appointment where the alleged
     deliberate indifference occurred. Instead, Plaintiff wants to call Lawrence Bell to corroborate his testimony
27   regarding “the pain experienced by Plaintiff in his inability to ascend and descend from his upper assigned bed,”
     and that “Plaintiff was forced to soil himself because of his inability to ascended and descend assigned upper bed.”
28   (ECF No 73, p. 2). Plaintiff may personally testify to this same information at trial.

                                                              3
 1   952 (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to
 2   28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of
 3   Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may
 4   request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at
 5
     1525.
 6
             Without a reasonable method of securing and compensating counsel, the Court will seek
 7
     volunteer counsel only in the most serious and exceptional cases. In determining whether
 8
     “exceptional circumstances exist, a district court must evaluate both the likelihood of success of
 9
     the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
10
     complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).
11
             The Court will not seek volunteer counsel (or co-counsel). Plaintiff did not provide any
12
     evidence suggesting that he is likely to succeed on the merits of his claim. Moreover, the Court
13
     has reviewed the record in this case, and the Court is unable to make a determination that
14
     Plaintiff is likely to succeed on the merits of his claim. Additionally, it appears that Plaintiff
15

16
     can adequately articulate his claim.

17
     IV.     ORDER

18
             Based on the foregoing, IT IS HEREBY ORDERED that:

19
                  1. Plaintiff’s motion for the attendance of witnesses is DENIED; and

20
                  2. Plaintiff’s motion for appointment of pro bono counsel is DENIED.

21
     IT IS SO ORDERED.
22

23       Dated:     December 12, 2019                             /s/
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                                        4
